—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Milano, J.), entered September 2, 1998, as, upon a jury verdict, awarded him only $10,000 for future pain and suffering and no compensation for future lost earnings.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The jury was free to accept the testimony of the defendants’ witnesses, and reject that of the plaintiff’s witnesses (see, Ventriglio v Active Airport Serv., 234 AD2d 451, 453). Moreover, the award did not deviate materially from what would be considered reasonable compensation under the circumstances *310(see, CPLR 5501 [c]; In Soo Kim v Jung Woo Constr. Corp., 264 AD2d 467). Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.